DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2021/0270000) in view of Cascarino et al. (US 10,480,147).
Regarding claims 1 and 14 Rodriguez teaches a slurry wall cutter that is connectable to a carrier machine, said slurry wall cutter comprising: a frame and at least one cutting tool arranged at the frame to break up soil material, wherein, the frame comprises separate components (kit 100) based on different desired uses. Rodriguez fails to teach the adding a piece in the middle of the frame. However, Cascarino teaches two separate embodiments, one with a middle frame part 30 removed (fig. 14).  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the middle of the frame based on the desired location of the thrust actuators in relation to the pivot of the frame as taught beneficial by Cascarino. 
2. The slurry wall cutter in accordance with claim 1, wherein the at least one cutting tool is arranged at the lower frame part, and at least one drive unit is connected to the at least one cutting tool such that the at least one cutting tool can be driven and the one drive unit arranged at the lower frame part (18).  
3. The slurry wall cutter in accordance with claim 1, wherein the upper frame part or the lower frame part comprises an electronic control unit; and the lower frame part comprises a suction opening and a conveying pump in communication therewith for conveying excavated material produced by the at least one cutting tool (15).  
4. The slurry wall cutter in accordance with claim 1, wherein the slurry wall cutter is operable both with and without an installed middle frame part (as modified above).

10. The carrier machine comprising a slurry wall cutter in accordance with claim 1 [0001].  
15. The cable excavator of claim 14, wherein the upper frame part or the lower frame part comprises an electronic control unit; or the lower frame part comprises a suction opening and a conveying pump in communication therewith for conveying excavated material produced by the at least one cutting tool (15).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Coudry et al. (US 10,570,580) teaches removable components on a slurry wall cutter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671